
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.03



AMENDMENT NO. 1
TO
SCANA CORPORATION DIRECTOR COMPENSATION AND DEFERRAL PLAN


        Pursuant to the authority granted to the Board of Directors of SCANA
Corporation (the "Company") in Section 10.10 of the SCANA Corporation Director
Compensation and Deferral Plan (the "Plan"), the Plan is hereby amended as set
forth below (the "Amendment").

I.This Amendment shall become effective if, and when, it is approved by the
Company's shareholders. Until it is approved by the Company's shareholders, the
Plan as currently in effect shall remain in effect.

II.Subject to Section I above, Section 3.4 of the Plan is amended by deleting
the section in its entirety and substituting in lieu thereof the following:

3.4Stock.    Company Stock issued pursuant to the Plan may be either original
issue or stock purchased on the open market. The Company has reserved an
aggregate of 250,000 shares of original issue Company Stock for issuance
pursuant to the Plan and has registered 100,000, and will register an additional
150,000, shares with the Securities and Exchange Commission on a Form S-8. The
maximum number of shares that may be issued pursuant to this Plan is 250,000
shares subject to adjustment as provided in Section 3.6. In the event of a
change in the capital structure of the Company (as provided in Section 3.6), the
shares resulting from such change shall be deemed to be Company Stock within the
meaning of the Plan. The aggregate number of shares of Company Stock reserved
shall be reduced by the issuance of shares under the Plan.

III.Subject to Section I above, Section 3.7 of the Plan is deleted in its
entirety.

IV.The Company reserves the right by action of the Board of Directors to amend
further at any time any of the terms and provisions of the Plan as amended
hereby. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.03



AMENDMENT NO. 1 TO SCANA CORPORATION DIRECTOR COMPENSATION AND DEFERRAL PLAN
